      Case 7:19-cv-00403 Document 45 Filed on 02/05/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 05, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
VS.                                            § CIVIL ACTION NO. 7:19-CV-403
                                               §
FISHER INDUSTRIES, et al,                      §
                                               §
        Defendants.                            §

       NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE

       The Initial Pretrial Conference (previously set for February 5, 2020) is hereby reset for

April 8, 2020, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor Courtroom,

Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       SO ORDERED this 5th day of February, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
